Citation Nr: 1434081	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to July 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era.

2.  The service medical records reveal treatment for diagnosed skin disorders, which are shown to have resolved prior to military retirement.  

3.  A current diagnosis of nonspecific dermatitis first became manifest decades after the Veteran's military service.  

4.  There is no credible evidence linking any current skin disorder to the Veteran's military service, or to Agent Orange exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for a skin disorder in a letter dated July 2011 which was prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, service personnel records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was specifically requested to provide the information necessary to obtain private dermatology treatment records that he referred to in VA examination reports.  The Veteran did not provide any information or evidence which would permit VA to obtain the records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Veteran was afforded VA examinations in March 2012 and June 2014 these examinations are adequate for rating purposes.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  The evidence confirms that the Veteran had service in the Republic of Vietnam from July 1966 to July 1967.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange during service.  

VA regulations provide that, if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for chloracne or other acneform disease consistent with chloracne.  Presumptive service connection as a result of Agent Orange exposure is warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Chloracne, or other acneform disease, may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if it is manifest to a degree of 10 percent within the first year after the last date on which the veteran was exposed to Agent Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran retired after serving 20 years of active duty in the Air Force from July 1963 to July 1983.  He served in Vietnam from July 1966 to July 1967.  Service treatment records reveal that he was treated for athlete's foot in July 1964 and for a rash under the scrotum in August 1966.  In November 1979, he had a sebaceous cyst excised, and in August 1982 he had a rash as a result of medication prescribed to treat myositis of the right hip.  The service treatment records do not reveal a diagnosis of chloracne during service, or within the first year of the Veteran return from Vietnam.  On retirement examination later in August 1982, the Veteran's skin was normal on clinical evaluation, with no abnormalities noted by the examining physician.  

In July 2011, the Veteran's spouse submitted a statement in support of the current claim for service connection.  She asserted that the Veteran had a rash on his legs and left shoulder since returning from Vietnam.  

At a VA examination in August 2011, the Veteran reported he first developed an inner thigh pruritic, flaking rash in approximately 2009.  He stated that he had been evaluated by a private dermatologist.  Thereafter, he developed a patch on right medial thigh, right lateral tibia region, left lateral thigh, and on right side of buttocks, as well as along lumbar region.  He was treated for dermatitis with a topical hydrocortisone twice daily, which relieved itching.  The diagnosis was dermatitis.  

In a March 2012 VA examination, the examiner reviewed the Veteran's medical history, including the service treatment records.  The Veteran reported that he began experiencing rash on thighs and legs around 2006 or 2007, and then rash spread to his left shoulder in 2011.  He stated that he sought treatment for this rash in November 2011, and reports that he was diagnosed with a "tropical rash."  He reported that he did not have this rash while in active service, but stated that he served in Vietnam and was exposed to Agent Orange.  The diagnosis was rash, with onset in 2006.  The examiner opined that the current skin disorder was "less likely than not" incurred in active service.  The examiner stated that the current rash was not related to, caused by, and did not represent a progression of documented disorders of monilia (yeast infection) and athlete's foot (fungal infection) while in service, with a documented normal skin examination at time of retirement from service.  

In June 2014, a VA examination noted that the skin rash began in the early 2000's.  The Veteran reported that he received treatment with a private dermatologist that prescribed topical medication.  He reported that he did not have his current skin rash during service.  The diagnosis was nonspecific dermatitis.  The examiner opined that the current skin disorder was unrelated to military service, to the skin diseases diagnosed and resolved during service, or Agent Orange exposure during service.  

While the Veteran's statements are competent evidence to report what comes to him through his senses, the evidence does not show he has medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the etiologic relationship between his current skin disorder to his military service or to any incident therein, to include as due to Agent Orange exposure.

Upon review and consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application, and service connection for a skin disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a skin disorder, to include as due to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


